STATEMENT OF ADDITIONAL INFORMATION February 29, 2012 (as revised March 28, 2012) NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Class A (NWAAX) Class C (NWACX) Institutional Service Class (NAASX) Institutional Class (NAAIX) Nationwide Growth Fund Class A (NMFAX) Class B (NMFBX) Class C (GCGRX) Class D (MUIGX) Class R2 (GGFRX) Institutional Service Class (NGISX) Nationwide Short Duration Bond Fund Class A (MCAPX) Class C (GGMCX) Institutional Class (MCAIX) Service Class (MCAFX) Nationwide Bond Fund Class A (NBDAX) Class B (GBDBX) Class C (GBDCX) Class D (MUIBX) Class R2 (GBDRX) Nationwide International Index Fund Class A (GIIAX) Class B (GIIBX) Class C (GIICX) Class R2 (GIIRX) Institutional Class (GIXIX) Nationwide Small Cap Index Fund Class A (GMRAX) Class B (GMRBX) Class C (GMRCX) Class R2 (GMSRX) Institutional Class (GMRIX) Nationwide Bond Index Fund Class A (GBIAX) Class B (GBIBX) Class C (GBICX) Class R2 (n/a) Institutional Class (GBXIX) Nationwide International Value Fund Class A (NWVAX) Class C (NWVCX) Institutional Service Class (NWVSX) Institutional Class (NWVIX) Nationwide Small Company Growth Fund Class A (NWSAX) Institutional Service Class (NWSIX) Nationwide Enhanced Income Fund Class A (NMEAX) Class R2 (GMERX) Institutional Class (NMEIX) Institutional Service Class (NMESX) Nationwide Mid Cap Market Index Fund Class A (GMXAX) Class B (GMCBX) Class C (GMCCX) Class R2 (GMXRX) Institutional Class (GMXIX) Nationwide U.S. Small Cap Value Fund Class A (NWUAX) Class C (NWUCX) Institutional Service Class (NWUSX) Institutional Class (NWUIX) Nationwide Fund Class A (NWFAX) Class B (NWFBX) Class C (GTRCX) Class D (MUIFX) Class R2 (GNWRX) Nationwide Money Market Fund Prime Shares (MIFXX) Institutional Class (GMIXX) Service Class (NWSXX) Nationwide Government Bond Fund Class A (NUSAX) Class B (GGBBX) Class C (GGBCX) Class D (NAUGX) Class R2 (GGBRX) Nationwide S&P 500 Index Fund Class A (GRMAX) Class B (GRMBX) Class C (GRMCX) Class R2 (GRMRX) Institutional Class (GRMIX) Service Class (GRMSX) Institutional Service Class (GRISX) Nationwide Mutual Funds (the “Trust”), a Delaware statutory trust, is a registered open-end investment company currently consisting of 32 series as of the date hereof. This Statement of Additional Information (“SAI”) relates to the 16 series of the Trust which are listed above (each, a “Fund” and collectively, the “Funds”). This SAI is not a prospectus but is incorporated by reference into the following Prospectuses. It contains information in addition to and more detailed than that set forth in the Prospectuses for the Funds and should be read in conjunction with the following Prospectuses: · Nationwide Bond Fund, Nationwide Enhanced Income Fund, Nationwide Government Bond Fund, Nationwide Money Market Fund and Nationwide Short Duration Bond Fund dated February 29, 2012; · Nationwide Bond Index Fund, Nationwide International Index Fund, Nationwide Mid Cap Market Index Fund, Nationwide S&P 500 Index Fund and Nationwide Small Cap Index Fund dated February 29, 2012; · Nationwide Fund, Nationwide Growth Fund, Nationwide International Value Fund and Nationwide U.S. Small Cap Value Fund dated February 29, 2012; · Nationwide Alternatives Allocation Fund dated February 29, 2012; and · Nationwide Small Company Growth Fund dated December 15, 2011. Terms not defined in this SAI have the meanings assigned to them in the Prospectuses. The Prospectuses may be obtained from Nationwide Mutual Funds, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or by calling toll free 800-848-0920. TABLE OF CONTENTS Page General Information and History 4 Additional Information on Portfolio Instruments, Strategies and Investment Policies 4 Portfolio Turnover 45 Investment Restrictions 45 Disclosure of Portfolio Holdings 48 Trustees and Officers of the Trust 49 Investment Advisory and Other Services 59 Brokerage Allocation 72 Additional Information on Purchases and Sales 76 Valuation of Shares 85 Systematic Investment Strategies 87 Investor Privileges 88 Investor Services 89 Additional Information 90 Additional General Tax Information for All Funds 92 Major Shareholders Financial Statements Appendix A – Debt Ratings A-1 Appendix B – Summary of Proxy Voting Guidelines B-1 Appendix C – Portfolio Managers C-1 Appendix D – 5% Shareholders D-1 GENERAL INFORMATION AND HISTORY Nationwide Mutual Funds (the “Trust”) is an open-end management investment company formed under the laws of the state of Delaware on September 1, 2004 pursuant to a Declaration of Trust dated September 30, 2004, as amended and restated October 28, 2004 and June 17, 2009. The Trust currently consists of 32 separate series, each with its own investment objective. Except for the Nationwide Alternatives Allocation Fund, each of the Funds featured herein is a diversified fund as defined in the Investment Company Act of 1940, as amended (the “1940 Act”). The Nationwide Alternatives Allocation Fund is not a diversified fund, as defined in the 1940 Act. ADDITIONAL INFORMATION ON PORTFOLIO INSTRUMENTS, STRATEGIES AND INVESTMENT POLICIES The Funds invest in a variety of securities and employ a number of investment techniques, which involve certain risks. The Prospectuses discuss each Fund’s principal investment strategies, investment techniques and risks. Therefore, you should carefully review a Fund’s Prospectus. This SAI contains information about non-principal investment strategies the Funds may use, as well as further information about certain principal strategies that are discussed in the Prospectuses. For purposes of this SAI, each of the following Funds (either singly or collectively) is referred to as the “Equity Funds”: Nationwide Alternatives Allocation Fund Nationwide Mid Cap Market Index Fund Nationwide Fund Nationwide S&P 500 Index Fund Nationwide Growth Fund Nationwide Small Cap Index Fund Nationwide International Index Fund Nationwide Small Company Growth Fund Nationwide International Value Fund Nationwide U.S. Small Cap Value Fund For purposes of this SAI, each of the following Funds (either singly or collectively) is referred to as the “Fixed-Income Funds”: Nationwide Alternatives Allocation Fund Nationwide Government Bond Fund Nationwide Bond Fund Nationwide Money Market Fund Nationwide Bond Index Fund Nationwide Short Duration Bond Fund Nationwide Enhanced Income Fund For purposes of this SAI, each of the following Funds (either singly or collectively) is referred to as the “Index Funds”: Nationwide Bond Index Fund Nationwide S&P 500 Index Fund Nationwide International Index Fund Nationwide Small Cap Index Fund Nationwide Mid Cap Market Index Fund 4 THE EQUITY FUNDS Initial Public Offerings Each of the Equity Funds may participate in initial public offerings (“IPOs”). Securities issued in initial public offerings have no trading history, and information about the companies may be available for very limited periods. The volume of IPOs and the levels at which the newly issued stocks trade in the secondary market are affected by the performance of the stock market overall. If IPOs are brought to the market, availability may be limited and a Fund may not be able to buy any shares at the offering price, or if it is able to buy shares, it may not be able to buy as many shares at the offering price as it would like. In addition, the prices of securities involved in IPOs are often subject to greater and more unpredictable price changes than more established stocks. Preferred Stocks and Convertible Securities Each of the Equity Funds may invest in preferred stocks and other forms of convertible securities. Preferred stocks, like many debt obligations, are generally fixed-income securities. Shareholders of preferred stocks normally have the right to receive dividends at a fixed rate when and as declared by the issuer’s board of directors, but do not participate in other amounts available for distribution by the issuing corporation. In some countries, dividends on preferred stocks may be variable, rather than fixed. Dividends on the preferred stock may be cumulative, and all cumulative dividends usually must be paid prior to common shareholders of common stock receiving any dividends. Because preferred stock dividends must be paid before common stock dividends, preferred stocks generally entail less risk than common stocks. Upon liquidation, preferred stocks are entitled to a specified liquidation preference, which is generally the same as the par or stated value, and are senior in right of payment to common stock. Preferred stocks are, however, equity securities in the sense that they do not represent a liability of the issuer and, therefore, do not offer as great a degree of protection of capital or assurance of continued income as investments in corporate debt securities. Preferred stocks are generally subordinated in right of payment to all debt obligations and creditors of the issuer, and convertible preferred stocks may be subordinated to other preferred stock of the same issuer. Convertible securities are bonds, debentures, notes, preferred stocks, or other securities that may be converted into or exchanged for a specified amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula. Convertible securities have general characteristics similar to both debt obligations and equity securities. The value of a convertible security is a function of its “investment value” (determined by its yield in comparison with the yields of other securities of comparable maturity and quality that do not have a conversion privilege) and its “conversion value” (the security’s worth, at market value, if converted into the underlying common stock). The investment value of a convertible security is influenced by changes in interest rates, the credit standing of the issuer and other factors. The market value of convertible securities tends to decline as interest rates increase and, conversely, tends to increase as interest rates decline. The conversion value of a convertible security is determined by the market price of the underlying common stock. The market value of convertible securities tends to vary with fluctuations in the market value of the underlying common stock and therefore will react to variations in the general market for equity securities. If the conversion value is low relative to the investment value, the price of the convertible security is governed principally by its investment value. Generally, the conversion value decreases as the convertible security approaches maturity. To the extent the market price of the underlying common stock approaches or exceeds the conversion price, the price of the convertible security will be increasingly influenced by its conversion value. A convertible security generally will sell at a premium over its conversion value by the extent to which investors place value on the right to acquire the underlying common stock while holding a fixed income security. While no securities investments are without risk, investments in convertible securities generally entail less risk than investments in common stock of the same issuer. A convertible security entitles the holder to receive interest normally paid or accrued on debt or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted, or exchanged. Convertible securities have unique investment characteristics in that they generally (i) have higher yields than common stocks, but lower yields than comparable non-convertible securities, (ii) are less subject to fluctuation in value than the underlying stock since they have fixed income characteristics, and (iii) provide the potential for capital appreciation if the market price of the underlying common stock increases. Most convertible securities currently are issued by U.S. companies, although a substantial Eurodollar convertible securities market has developed, and the markets for convertible securities denominated in local currencies are increasing. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument. If a convertible security held by a Fund is called for redemption, a Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock, or sell it to a third party. 5 Convertible securities generally are subordinated to other similar but non-convertible securities of the same issuer, although convertible bonds, as corporate debt obligations, generally enjoy seniority in right of payment to all equity securities, and convertible preferred stock is senior to common stock of the same issuer. Because of the subordination feature, however, some convertible securities typically are rated below investment grade or are not rated, depending on the general creditworthiness of the issuer. Certain Funds may invest in convertible preferred stocks that offer enhanced yield features, such as Preferred Equity Redemption Cumulative Stocks (“PERCS”), which provide an investor, such as a Fund, with the opportunity to earn higher dividend income than is available on a company’s common stock. PERCS are preferred stocks that generally feature a mandatory conversion date, as well as a capital appreciation limit, which is usually expressed in terms of a stated price. Most PERCS expire three years from the date of issue, at which time they are convertible into common stock of the issuer. PERCS are generally not convertible into cash at maturity. Under a typical arrangement, after three years PERCS convert into one share of the issuer’s common stock if the issuer’s common stock is trading at a price below that set by the capital appreciation limit, and into less than one full share if the issuer’s common stock is trading at a price above that set by the capital appreciation limit. The amount of that fractional share of common stock is determined by dividing the price set by the capital appreciation limit by the market price of the issuer’s common stock. PERCS can be called at any time prior to maturity, and hence do not provide call protection. If called early, however, the issuer must pay a call premium over the market price to the investor. This call premium declines at a preset rate daily, up to the maturity date. A Fund may also invest in other classes of enhanced convertible securities. These include but are not limited to Automatically Convertible Equity Securities (“ACES”), Participating Equity Preferred Stock (“PEPS”), Preferred Redeemable Increased Dividend Equity Securities (“PRIDES”), Stock Appreciation Income Linked Securities (“SAILS”), Term Convertible Notes (“TECONS”), Quarterly Income Cumulative Securities (“QICS”), and Dividend Enhanced Convertible Securities (“DECS”). ACES, PEPS, PRIDES, SAILS, TECONS, QICS, and DECS all have the following features: they are issued by the company, the common stock of which will be received in the event the convertible preferred stock is converted; unlike PERCS they do not have a capital appreciation limit; they seek to provide the investor with high current income with some prospect of future capital appreciation; they are typically issued with three or four-year maturities; they typically have some built-in call protection for the first two to three years; and, upon maturity, they will convert into either cash or a specified number of shares of common stock. Similarly, there may be enhanced convertible debt obligations issued by the operating company, whose common stock is to be acquired in the event the security is converted, or by a different issuer, such as an investment bank. These securities may be identified by names such as Equity Linked Securities (“ELKS”) or similar names. Typically they share most of the salient characteristics of an enhanced convertible preferred stock but will be ranked as senior or subordinated debt in the issuer’s corporate structure according to the terms of the debt indenture. There may be additional types of convertible securities not specifically referred to herein, which may be similar to those described above in which a Fund may invest, consistent with its goals and policies. An investment in an enhanced convertible security or any other security may involve additional risks to the Fund. A Fund may have difficulty disposing of such securities because there may be a thin trading market for a particular security at any given time. Reduced liquidity may have an adverse impact on market price and a Fund’s ability to dispose of particular securities, when necessary, to meet the Fund’s liquidity needs or in response to a specific economic event, such as the deterioration in the credit worthiness of an issuer. Reduced liquidity in the secondary market for certain securities may also make it more difficult for the Fund to obtain market quotations based on actual trades for purposes of valuing the fund’s portfolio. A Fund, however, intends to acquire liquid securities, though there can be no assurances that it will always be able to do so. Certain Funds may also invest in zero coupon convertible securities. Zero coupon convertible securities are debt securities which are issued at a discount to their face amount and do not entitle the holder to any periodic payments of interest prior to maturity. Rather, interest earned on zero coupon convertible securities accretes at a stated yield until the security reaches its face amount at maturity. Zero coupon convertible securities are convertible into a specific number of shares of the issuer’s common stock. In addition, zero coupon convertible securities usually have put features that provide the holder with the opportunity to sell the securities back to the issuer at a stated price before maturity.
